                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENISE K. SHULL and THE RETHINK GROUP,
INC.,

                          Plaintiffs,

                    v.                                      Civil Action No.

ANDREW ROSS SORKIN, BRIAN                                   COMPLAINT
KOPPELMAN, DAVID LEVIEN, DAVID
                                                            JURY TRIAL DEMANDED
NEVINS, TBTF PRODUCTIONS INC.,
SHOWTIME NETWORKS, INC., and CBS
CORPORATION,

                          Defendants,



          Plaintiffs Denise K. Shull (“Ms. Shull”) and The ReThink Group (collectively, the

“Plaintiffs”) by and through their undersigned counsel, as and for their complaint against

Defendants Andrew Ross Sorkin, Brian Koppelman, David Levien, David Nevins, TBTF

Productions, Inc., Showtime Networks, Inc., and CBS Corporation (collectively, “Defendants”),

state and allege as follows upon information and belief:

                                        NATURE OF THE ACTION

          1.        This is a case of willful copyright infringement under 17 U.S.C. §§ 106, et seq.,

violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a), violation of §§ 50 and 51 of

the New York Civil Rights Law, unfair competition and deceptive business practices under §349

of the N.Y. General Business Law, unjust enrichment, and implied in fact contract for which

Plaintiffs seek damages, injunctive, and other relief.

          2.        Defendants promote themselves as the creators, writers, and producers of the

television series “Billions,” which includes the pivotal character of Dr. Wendy Rhoades, a


{00209102.1 / 3051.005}
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 2 of 22



female, in-house performance coach for a hedge fund. Dr. Rhoades is known for her unique

technique, as expressed in multiple episodes of the series, which combines the psychology of

trading and risk, based largely on recognizing and using emotions as part of the risk calculus. Dr.

Rhoades’ technique is not a fiction created out of the minds of the showrunners and writers of

Billions. Rather, it is an unauthorized rip-off of Plaintiff Ms. Shull’s original work, the book

Market Mind Games: A Radical Psychology of Investing, Trading, and Risk, (“Market Mind

Games”).

          3.        Market Mind Games is an original work authored by Ms. Shull and published in

2012. In Market Mind Games, Ms. Shull, in part, created a fictionalized retelling of her

experiences and observations in the form of an in-house female performance coach for a hedge

fund.

          4.        Defendants have improperly appropriated, copied, prepared, distributed,

displayed, and offered for sale the copyrighted work of Plaintiffs and the style and persona of

Ms. Shull without permission, compensation, or remuneration, and with full knowledge that their

infringing activities would damage Plaintiffs.

                                             THE PARTIES

          5.        Ms. Shull is, and at all times mentioned herein was, an individual residing in, and

who is engaged in and doing business in, New York County, New York.

          6.        Plaintiff The ReThink Group, Inc. (“The ReThink Group”) which Ms. Shull

founded, is a risk and performance advisory consulting firm. The ReThink Group is, and at all

times mentioned herein was, a New York Corporation with its principal place of business at 54

W. 40th Street, New York, NY 10018. The ReThink Group is the owner of all right, title and

interest in and to the copyright of Market Mind Games.

{00209102.1 / 3051.005}                              2
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 3 of 22



          7.        Upon information and belief, Defendant Andrew Ross Sorkin is, and at all

relevant times mentioned herein was, an individual residing in New York County who maintains

a regular office in New York County. Defendant Andrew Ross Sorkin is a journalist and writer,

well known for co-hosting a popular television show, “Squawk Box,” on the television network

CNBC, and which regularly features authors and columnists pertinent to the finance industry.

Mr. Sorkin is also known for the book Too Big to Fail: The Inside Story of How Wall Street and

Washington Fought to Save the Financial System—and Themselves, published in 2009. In 2011,

Defendant Sorkin co-wrote and co-produced the movie, Too Big to Fail, which is based on the

book of the same name.

          8.        Upon information and belief, Defendant Brian Koppelman is, and at all relevant

times mentioned herein was, an individual residing in New York County who maintains a regular

office in New York County.

          9.        Upon information and belief, Defendant David Levien is, and at all relevant times

mentioned herein was, an individual residing in New York County who maintains a regular

office in New York County.

          10.       Upon information and belief, Defendant David Nevins, CEO of Showtime, is, and

at all relevant times mentioned herein was, an individual residing in New York County who

maintains a regular office in New York County.

          11.       Upon information and belief, Defendant TBTF Productions, Inc. is, and at all

relevant times mentioned herein was, a New York corporation with a principal place of business

in New York County.




{00209102.1 / 3051.005}                             3
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 4 of 22



          12.       Upon information and belief, Defendant Showtime Networks, Inc. (“Showtime”)

is a Delaware corporation having a principal place of business at 51 West 52nd Street, New York,

NY. Upon information and belief, Showtime is a wholly-owned subsidiary of CBS Corporation.

          13.       Upon information and belief, Defendant CBS Corporation is a corporation

organized and existing under the laws of the State of Delaware having a principal place of

business at 51 West 52nd Street, New York, NY. Upon information and belief, at all relevant

times CBS Corporation had the right and ability to supervise the creation, production,

publication, distribution, and/or other activities of the individual defendants respecting the

infringing works that are the subject of this action.

          14.       Upon information and belief, at all relevant times with respect to the offenses

alleged in this Complaint, Defendants were acting in concert or participation with each other, or

were joint participants and collaborators in the acts complained of and were the agents or

employees of each other in doing or ratifying the acts complained of, each and all acting within

the course and scope of the agency and/or employment by the others and all acting in concert

with the other and all together, with the knowledge and consent of each other, such that each and

every Defendant is liable for the acts of the other Defendants.

          15.       Plaintiffs are informed and believe, and on that basis allege, that at all relevant

times mentioned herein, Defendants were and are the agents, servants, alter egos and/or

employees of each other and the things alleged to have been done by any one Defendant were

done in the capacity of and as agent, servant, alter ego and/or employee of and for the other

Defendants, with their full knowledge, approval and ratification.




{00209102.1 / 3051.005}                                4
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 5 of 22



                                     JURISDICTION AND VENUE

          16.       The Court has federal question jurisdiction over this action under 17 U.S.C. §

101, et seq., 15 U.S.C. §1125(a), et seq., and 28 U.S.C. §§ 1331, 1338(a) and 1367(a) because

the Court has original jurisdiction over Plaintiffs’ copyright infringement and Lanham Act

claim(s) and supplemental jurisdiction over Plaintiffs’ claims arising under New York law

          17.       The Court has personal jurisdiction over Defendants because they reside in this

district and a substantial part of the events and omissions giving rise to Plaintiffs’ claims

occurred in this district.

          18.       Venue is proper in this district under 28 U.S.C. §1391(b) because Defendants

reside in this district and/or a substantial part of the events and omissions giving rise to

Plaintiffs’ claims occurred in this district. Venue is also proper in this district under 28 U.S.C. §§

1391(c) and 1400(a) because Defendants reside in this district or they or their agents are

otherwise subject to personal jurisdiction in this district.

                                      FACTUAL BACKGROUND

          19.       Plaintiff Denise K. Shull is an author and leading professional performance coach.

Ms. Shull draws on her expertise in neuropsychoanalysis, neuroeconomics, and modern

psychoanalysis to coach her hedge fund portfolio manager clients to peak performance.

          20.       Plaintiff Ms. Shull is an expert in neuroeconomics, modern pyschoanalysis and

neuropsychoanalysis. She is the only expert combining these three fields of study and applying

them to risk decision-making and performance coaching for hedge funds. Her book, Market

Mind Games, is the only book known to combine all three fields of study and apply them in the

world of finance.



{00209102.1 / 3051.005}                              5
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 6 of 22



          21.       In January 2012, Denise Shull’s book, Market Mind Games, was published by

McGraw-Hill Education. Market Mind Games uses the setting of a fictional hedge fund and Ms.

Shull’s own persona to describe her techniques and insights into the psychology of hedge fund

traders by retelling fictionalized accounts from Ms. Shull’s own experience. In Market Mind

Games, Ms. Shull describes, inter alia, her experience advising financial professionals, hedge

fund managers, and Wall Street employees on the impact of neuroeconomics, modern

psychoanalysis, and neuropsychoanalysis on the performance of her clients.

          22.       In Market Mind Games, Ms. Shull uses fictional characters attending fictional

versions of her typical lectures, workshops, consulting programs and one-on-one performance

coaching meetings as they set up and run a fictional hedge fund. Ms. Shull explains at the

beginning of the book that she takes this approach because it is easier to process new ideas and

information when it is presented in social or human terms.

          23.       Specifically, Ms. Shull introduces the reader to four characters: Michael Kelley,

her fictional hedge fund manager; Richard Kelley, Michael’s judgmental father; Renee Smith,

the daughter of a former floor trader; and Christopher Smith, Renee’s father. As the story

progresses, Michael and Renee attend a number of Ms. Shull’s workshops. Michael moves from

academia to running a hedge fund that hires Ms. Shull as their in-house performance coach.

          24.       Market Mind Games is an original work of authorship that is fixed in a tangible

medium of expression. The book was written by Ms. Shull as a work for hire on behalf of The

ReThink Group. Thus, The ReThink Group holds all rights to any and all derivative works from

the book. The ReThink Group registered the book with the United States Copyright Office on

January 31, 2012. A true and correct copy of the Certificate of Registration, No. TX0007485421,




{00209102.1 / 3051.005}                              6
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 7 of 22



is attached as Exhibit A, and by this reference, is incorporated herein as though set forth at

length.

          25.       Market Mind Games has received critical acclaim from a variety of scholars and

practitioners and consistently receives rave reviews from readers thanks to its unique perspective

and approach to understanding the psychology of trading financial markets, particularly the idea

that emotions and emotional baggage are a key component to decision making.

          26.       In 2012, Defendant Sorkin invited Ms. Shull to appear on “Squawk Box.” In

connection with this appearance, Ms. Shull learned that Mr. Sorkin had read Market Mind

Games and was aware of the popularity of Ms. Shull and her unique approach to performance

coaching and trading psychology.

          27.       On or about August 9, 2012, Ms. Shull did in fact appear on “Squawk Box” for an

interview with Defendant Sorkin during which they discussed Market Mind Games and her

unique approach to working as a performance coach for financial professionals.

          28.       On or about November 11, 2013, in a special section associated with their annual

conference of the same name, Dealbook, a New York Times publication founded and edited by

Defendant Sorkin, published a photo of Ms. Shull in her office with the title “THE COACH

Denise Shull” and an accompanying article describing Ms. Shull’s work as a hedge fund

performance coach focusing on helping clients optimize performance by dealing with their

emotional baggage and exposing how their subconscious influences their market decisions.

          29.       Unbeknownst to Ms. Shull at the time of the Squawk Box interview and the article

in Dealbook, Defendant Sorkin was also developing a pilot for a television series based in part

on Market Mind Games and Ms. Shull’s persona as a performance coach to financial

professionals.



{00209102.1 / 3051.005}                             7
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 8 of 22



          30.       Upon information and belief, in or about February or March 2014, Defendant

Sorkin, along with fellow Defendants Koppelman and Levien, sold the idea for this new

television series, titled Billions, to Defendant Showtime.

          31.       On or about August 26, 2015, Defendant Sorkin emailed Ms. Shull about the

series Billions and requested her assistance with the development of the female lead character,

Dr. Wendy Rhoades, a female hedge fund performance coach who helps financial professionals

improve their performance by dealing with their own emotional baggage.

          32.       The following day, August 27, 2015, Defendant Sorkin sent to Maggie Siff an

email introducing Ms. Shull as “one of the leading hedge fund performance coaches in the

country.” Ms. Siff was cast to play the role of Dr. Wendy Rhoades in Billions.

          33.       The very next day, August 28, 2015, Ms. Shull received an email from Ms. Siff

requesting a meeting and “looping in the other exec[utive] producers, Dave [Defendant

Koppelman] and Brian [Defendant Levien], who are slaving away in the writer’s room (and the

editing room and on set) . . . .”

          34.       Late that night, August 28, 2015, Ms. Shull also received an email from

Defendant Koppelman inviting her into the writers’ room, stating that he was “excited” to read

her book and meet and that his assistant would be in touch.

          35.       On September 2, 2015, Ms. Shull arrived at the agreed location, which she

learned was the writers’ room, but Ms. Siff was not there initially. For the first 30-40 minutes,

Ms. Shull met with Defendants Koppelman and Levien. They told Ms. Shull that they had met

with Tony Robbins, but that they were looking for additional insights about the field of hedge

fund performance coaches. Ms. Shull explained to them how her approach differed from that of

Mr. Robbins and provided some examples about how she used different settings (such as out of



{00209102.1 / 3051.005}                             8
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 9 of 22



office sessions) to trigger her client’s subconscious. Ms. Siff eventually joined the meeting and

actively participated in the discussion, which continued for about one more hour. Defendants

Koppelman and Levien and Ms. Siff inquired about all aspects of Ms. Shull’s work as a

performance coach to hedge funds and other financial firms and Ms. Shull’s unique approach to

trading and investing psychology. Ms. Shull actively participated in the meeting, responding to

these inquiries. Defendants Koppelman and Levien and Ms. Siff took notes during the meeting.

Defendant Levien invited Ms. Shull to visit the set when filming began. Ms. Siff stated that she

was reading Market Mind Games, and believed that the book would be an integral part of

developing the character of Dr. Wendy Rhoades for the “Billions” television series. Ms. Siff

stated that she looked forward to learning more from Ms. Shull. Defendant Koppelman then

asked if there was an audio version of the book and stated his intention to download it.

          36.       At this point in the conversation, Ms. Shull mentioned that Market Mind Games

was written as a fictional account of a hedge fund with Ms. Shull’s own persona as the in-house

performance coach. As soon as he heard this, Defendant Koppelman’s demeanor changed and he

appeared uncomfortable.

          37.       The next day, on September 3, 2015, Ms. Shull was contacted by Alphonzo

Terrell, Senior Manager of Showtime’s Senior Manager of Showtime’s Digital Media Group.

Mr. Terrell wanted to discuss involving Ms. Shull in promoting “Billions” and also wanted to set

up a call with Ms. Shull and other members of the Billions promotional team.

          38.       On September 9, 2015, Ms. Shull and her business partner did in fact have a

conference call with Mr. Terrell and other senior members of Showtime’s creative, marketing

and promotional departments to discuss joint promotional initiatives relating to “Billions” and

Market Mind Games.



{00209102.1 / 3051.005}                             9
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 10 of 22



          39.       Based on the conduct of the Defendants, Ms. Shull understood that the initial

phone conference and in-person meeting was the beginning of the relationship and terms would

be negotiated subsequently in concert with marketing of the series.

          40.       During the period when Ms. Shull assisted Defendants in the creation of Billions,

Plaintiffs never authorized any of the Defendants to create a derivative work from Market Mind

Games. Rather, at all relevant times, Plaintiffs and Defendants understood and agreed that Ms.

Shull would receive credit and compensation for her contributions and the derivative status of

Billions. Ms. Shull never granted authorization, in any form, to any of the Defendants to use her

persona for commercial purposes without compensation.

          41.       In or around January 2016, Defendant Showtime released the pilot episode of the

television series “Billions.” Upon information and belief, Defendants Sorkin, Koppelman, and

Levien claimed to have written the script of the pilot episode.

          42.       As discussed above, Billions portrays the experiences of “Dr. Wendy Rhoades,”

who is a performance coach to financial professionals at a fictionalized hedge fund. However,

key aspect of Billions and the character of Dr. Wendy Rhoades, in particular, are merely

derivative works of Plaintiffs’ book, Market Mind Games. The pilot episode of Billions not only

portrays Dr. Wendy Rhoades as substantially the same as Ms. Shull portrays her own character

in Market Mind Games, but in the pilot Dr. Rhoades makes multiple statements and observations

that are nearly identical to those made by Ms. Shull in Market Mind Games, including focusing

on the physical well-being of the trader client (i.e. eat, sleep, exercise) and tuning into the alpha

voice.

          43.       The similarities between Billions and Market Mind Games continue through

subsequent episodes. For instance, in Chapter 20 of Ms. Shull’s book, “The ‘What Was I



{00209102.1 / 3051.005}                             10
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 11 of 22



Thinking Rehash,’” Ms. Shull’s fictional persona walks her hedge fund manager client,

“Michael,” through a trade that went bad. This fictionalized account is eerily similar to Episode

11 from Season 1 of Billions (titled “Magical Thinking”), in which Dr. Rhoades and Bobby

“Axe” Axelrod rehash what caused him to make a bad trade.

          44.       In the fictional account created by Ms. Shull in Market Mind Games, Ms. Shull

engages in a sequence with “Michael” in which she analyzes a trait exhibited by Michael that

served him well in the past, and informed his conscious image of himself, but has now created an

unconscious obstacle that is costing him money:

          Haven’t you told me in the past that one of the problems you would like to solve is
          getting stubborn? You can be assured that that trait, if you want to call it that, isn’t
          just being stubborn. There is a fractal-emotional context that has been with you for
          a long time. Undoubtedly, it served you well in getting through challenging
          moments in school or fighting for the bank job or even being willing to take on this
          hedge fund challenge. In fact, when the pattern first starting [sic] coming together,
          I am sure it served you well. It is acting out anger, and if we do that consciously
          and intentionally, it can be our best ally. But when we are doing so without really
          knowing who or what we are trying to retaliate against, it tends neither to serve our
          best interests nor to make us money.
(p. 221, Market Mind Games)
          45.       In Season 1, Episode 11 of Billions, Defendants portrayed Dr. Wendy Rhoades

conducting substantially the same sequence with Axe in substantially the same context, i.e., as an

in-house performance coach to the head of a hedge fund who seeks to understand the cause of his

bad trade:

          Look, you want me to fix the part of you that makes money. But it is attached to
          the rest, so... Like I said, this is gonna take a little while. . . .

          Maybe your self-image is creating... a blind spot. . . . Well, let's assume your
          blind spot usually works for you. It's fairly essential if you don't feel indestructible
          like Superman. How are you gonna risk billions every morning? But it's not
          working for you now. So you need to figure out what part of your self-image is
          false. And then you either need to live up to it or lose it.



{00209102.1 / 3051.005}                              11
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 12 of 22



          46.       Other episodes of Billions contain substantially similarities to statements,

observations, and fictionalized accounts set forth in Market Mind Games. As such, the Showtime

series “Billions” is an unauthorized derivative work of the copyright protected work Market

Mind Games.

                               FIRST CAUSE OF ACTION
                WILLFUL COPYRIGHT INFRINGEMENT – 17 U.S.C. §§ 106, et seq.
                           (Direct, Contributory and Vicarious)
                             AGAINST ALL DEFENDANTS

          47.       Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.

          48.       Plaintiff The ReThink Group owns the valid, federally registered copyright in the

book Market Mind Games.

          49.       Plaintiff The ReThink Group, as the exclusive copyright owner of Market Mind

Games, has the exclusive rights to, and to authorize others to, prepare derivative works based

upon the copyrighted work; reproduce and distribute copies of the copyrighted work and any

derivative works; and publicly perform and display the copyrighted work.

          50.       As described above, in or around January 2016, Defendants released the pilot

episode of Billions, which is an unauthorized derivative work of Market Mind Games.

          51.       In violation of the copyright held by Plaintiff The ReThink Group, Defendants

have prepared, displayed, distributed and offered for sale the unauthorized derivative work

Billions and continue to do so, all without Plaintiffs’ authorization, consent, permission or

license.

          52.       In so doing, Defendants have violated Plaintiff The ReThink Group’s exclusive

right to control distribution and reproduction of the copyright protected material and to create




{00209102.1 / 3051.005}                              12
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 13 of 22



works deriving therefrom, as articulated in 17 U.S.C. § 106. Accordingly, Defendants have

infringed Plaintiffs’ rights in the copyright protected work under 17 U.S.C. § 501.

          53.       Defendants’ infringements and substantial contributions to the infringement of

Plaintiffs’ copyrighted work have been committed knowingly and without Plaintiffs’ consent for

commercial purposes and for Defendants’ very lucrative financial gains.

          54.       Furthermore, Defendants Showtime, CBS, and Nevins failed to exercise their

right and ability to supervise any person(s) within their control to prevent any such person(s)

from infringing the Plaintiffs’ copyrighted work, and did so with the intent to further their own

financial interest in the infringement of Plaintiffs’ copyrighted work.

          55.       Accordingly, Defendants have directly infringed Plaintiff’s copyrighted work.

          56.       By virtue of Defendants wrongful infringement, Plaintiffs are entitled to recover

their actual damages and Plaintiffs’ profits in an amount to be proved at trial, Plaintiffs’

attorneys’ fees and costs of suit, and all other relief allowed under the Copyright Act.

          57.       Defendants’ infringement has caused and continues to cause irreparable harm to

Plaintiffs, for which Plaintiffs have no adequate remedy at law. Unless this Court restrains

Defendants from continuing their infringing activity in violation of 17 U.S.C. §§ 106 and 501,

those injuries will continue to occur. Accordingly, Plaintiffs are entitled to preliminary and

permanent injunctive relief restraining Defendants from further infringement.

                               SECOND CAUSE OF ACTION
                    VICARIOUS, CONTRIBUTORY and/or INDUCEMENT OF
                   COPYRIGHT INFRINGEMENT under 17 U.S.C. §§ 106, et seq.
                               AGAINST ALL DEFENDANTS

          58.       Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.




{00209102.1 / 3051.005}                              13
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 14 of 22



          59.       Defendants, knowingly induced, participated in, aided and abetted, and resultantly

profited from the illegal creation of derivative works based on Plaintiff The ReThink Group’s

copyright protected book, Market Mind Games.

          60.       Defendants are liable for the infringement alleged herein because they had a direct

financial interest in the infringing conduct and the right and ability to supervise the infringing

conduct or because they intended to, and in fact did, encourage the infringing conduct.

          61.       By reason of the Defendants’, and each of their, acts of direct, contributory and/or

vicarious infringement as alleged above, Plaintiffs have suffered and will continue to suffer

substantial damages in an amount to be established at trial.

          62.       Due to Defendants’ acts of contributory and/or vicarious copyright infringement,

Defendants, and each of them, have obtained direct and indirect profits they would otherwise not

have realized but for their infringement of Market Mind Games. As such, Plaintiffs are entitled to

disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’

infringement in an amount to be established at trial.


                              THIRD CAUSE OF ACTION
                VIOLATION OF NEW YORK CIVIL RIGHTS LAW §§ 50 AND 51
                     AGAINST ALL DEFENDANTS EXCEPT NEVINS

          63.       Plaintiffs repeat and incorporate by reference the allegations contained in each of

the foregoing paragraphs as though fully set forth herein.

          64.       Through Sections 50 and 51, the New York legislature sought to protect a

person’s right to be free from unwarranted intrusions into his or her privacy, while at the same

time protecting the quintessential American right to freedom of expression.

          65.       In the show Billions, Defendants used Plaintiff’s persona without her consent in

the State of New York.

{00209102.1 / 3051.005}                              14
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 15 of 22



          66.       Defendants’ various uses of Plaintiff’s persona in the show Billions were “for

advertising purposes or for purposes of trade.”

          67.       Defendants’ use of Plaintiff’s persona in the form of Dr. Wendy Rhoades as

alleged herein also suggests to consumers that Ms. Shull had agreed to such use of her likenesses

in conjunction with Defendants’ television series.

          68.       As discussed, supra, Plaintiff Ms. Shull’s persona has commercial value.

          69.       Plaintiff Ms. Shull does not endorse or sponsor the “Billions” series, nor has she

ever, nor did she ever, give any of the Defendants permission to make commercial use of her

persona in any way in connection with the “Billions” series without appropriate recognition and

remuneration.

          70.       Defendants have misappropriated Plaintiff Ms. Shull’s persona without

recognition and compensation, and of course, without her consent, in order to promote their

television series and related marketing efforts.

          71.       By doing so, Defendants have converted Plaintiff Ms. Shull into an involuntary

spokesperson for their brand – the hugely successful television show, “Billions.”

          72.       Moreover, Defendants used Plaintiff Ms. Shull’s likeness in a manner that creates

the false implication and impression that she sponsors, endorses or is otherwise associated with

Defendants and their brand. The right to use Plaintiff’s likeness in the manner alleged herein to

advertise and promote Defendants’ series is an extremely valuable commercial right for which

Plaintiff Ms. Shull, had she been asked and had she consented, should and would have been paid

a large sum of money.

          73.       Moreover, the value of Plaintiff Ms. Shull’s persona has been diminished and

negatively impacted by Defendants’ unauthorized use.



{00209102.1 / 3051.005}                              15
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 16 of 22



          74.       Defendants’ conduct alleged hereinabove constitutes a willful violation of

Plaintiff Ms. Shull’s common law right of publicity. As a direct and proximate result of

Defendants’ said misconduct, Plaintiff Ms. Shull has suffered and will suffer substantial

monetary damage in an amount to be proven at trial.

          75.       Plaintiff Ms. Shull has been, and unless enjoined by this Court, will continue to

be, damaged and irreparably harmed by Defendants’ continued unauthorized use of her persona

to promote their series and merchandise. Such irreparable harm constitutes an injury for which

Plaintiff Ms. Shull has no adequate remedy at law. Accordingly, she is entitled to preliminary

and permanent injunctive relief prohibiting Defendants from using her persona in any manner,

including but not limited to, in connection with promoting Defendants’ television series and

associated merchandising.

          76.       Defendants’ conduct as herein alleged was undertaken by Defendants with a

willful and conscious disregard of Plaintiff Ms. Shull’s rights. She is informed and believes, and

based thereon alleges, that Defendants did the acts as alleged herein with an intent to injure her

and to subject her to cruel and unjust hardship in conscious disregard of her rights, and that said

acts were done willfully, maliciously, and oppressively. Plaintiff Ms. Shull is, therefore, entitled

to an additional award of punitive and/or exemplary damages in an amount sufficient to punish

Defendants and to deter Defendants from committing such acts in the future. By engaging in

such acts, Defendants have jointly and severally violated New York Civil Rights Law §§ 50 and

51.

          77.       That by reason of the foregoing, Plaintiff Ms. Shull has been damaged in an

amount which exceeds the monetary jurisdictional limits of any and all lower courts which




{00209102.1 / 3051.005}                              16
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 17 of 22



would otherwise have jurisdiction herein, and in an amount to be determined upon the trial of

this action.

          78.       That by reason of the foregoing, exemplary damages pursuant to the statute

should be imposed against Defendants in an amount to be determined at trial.

                       FOURTH CAUSE OF ACTION
   INJURY TO BUSINESS REPUTATION; DILUTION and UNFAIR COMPETITION
                   UNDER NY LAW NY GEN BUS § 360-L
               AGAINST ALL DEFENDANTS EXCEPT NEVINS

          79.       Plaintiffs repeat and incorporate by reference the allegations contained the above

paragraphs as though fully set forth herein.

          80.       Defendants’ conduct as described above constitutes a likelihood of injury to the

business reputation of Plaintiffs and dilution of the distinctive quality of Plaintiff The ReThink

Group’s copyrighted work, in violation of section 360-L of the New York General Business

Law.

          81.       As a result of the Defendants wrongful actions, Plaintiffs have suffered and will

continue to suffer damages, injury and irreparable harm.

                      FIFTH CAUSE OF ACTION
  DECEPTIVE TRADE PRACTICES UNDER NY STATUTORY AND COMMON LAW
              AGAINST ALL DEFENDANTS EXCEPT NEVINS
          82.       Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.

          83.       Defendants’ acts constitute deceptive trade practices by passing off and creating a

likelihood of confusion, in violation of the New York General Business Law § 349 and New

York common law.

          84.       As a result of the Defendants wrongful actions, Plaintiffs have suffered and will

continue to suffer damages, injury and irreparable harm.


{00209102.1 / 3051.005}                              17
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 18 of 22



                                   SIXTH CAUSE OF ACTION
                          UNJUST ENRICHMENT UNDER NY GEN BUS §350
                                  AGAINST ALL DEFENDANTS

          85.       Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.

          86.       Plaintiffs at their own expense and without attribution, provided Defendant with

content for “Billions.”

          87.       In addition, Plaintiff Ms. Shull provided certain other consulting services to

Defendants as explained above.

          88.       “Billions” is a hugely successful television series entering its fourth season with

revenues in excess of an amount to be determined at trial.

          89.       Under these circumstances, equity and good conscience demand that Defendants

give restitution for their receipt of the benefits that Plaintiffs conferred, in an amount equivalent

to the reasonable value of the services they rendered.

          90.       Defendants have failed and refused to pay such sum and the amount remains

unpaid.

          91.       Plaintiffs have been damaged by Defendants’ retention of the benefits conferred

and non-payment.

                                 SEVENTH CAUSE OF ACTION
                                 IMPLIED IN FACT CONTRACT
                           AGAINST ALL DEFENDANTS EXCEPT NEVINS

          92.       Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.

          93.       Plaintiffs met with and/or interacted with Defendants on multiple occasions, as

detailed supra, and provided Defendants with novel ideas, information and insight relating to

{00209102.1 / 3051.005}                              18
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 19 of 22



modern psychoanalysis, neuro-psychoanalysis, neuroeconomics and the subject matter that

eventually became the focus of the “Billions” series.

          94.       Each of these interactions with Defendants was undertaken with an understanding

that, in exchange for the original ideas and information that Plaintiffs were providing to

Defendants, Plaintiffs would receive compensation.

          95.       Plaintiffs’ novel ideas are not part of the public domain and therefore cannot be

used by others without impunity.

          96.       To this date, Defendants have refused to compensate or credit Plaintiffs, instead

choosing to continue their unauthorized use of Plaintiffs’ original subject matter.

          97.       As a result of the foregoing, Plaintiffs have suffered and will continue to suffer,

damages and injury.

                                EIGHTH CAUSE OF ACTION
                                   MISAPPROPRIATION
                          AGAINST ALL DEFENDANTS EXCEPT NEVINS

          98.       Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.

          99.       Defendants have misappropriated, copied and used, and continue to

misappropriate, copy, and use, Plaintiffs original ideas and their copyrighted material.

          100.      Upon information and belief, Defendants’ misappropriation of, copying of, and

use of Plaintiffs’ original ideas and copyrighted material has been done with Defendants’

knowledge of Plaintiffs’ rights therein and with an intent to trade upon and pirate away the

substantial reputation and goodwill rightly belonging to Plaintiffs.




{00209102.1 / 3051.005}                              19
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 20 of 22



          101.      Such wrongful misappropriation was done intentionally and has and will continue

to cause confusion, mistake, or deception among purchasers, potential purchasers, the public,

and/or the trade.

          102.      As a result of the foregoing, Plaintiffs have suffered and will continue to suffer

irreparable harm and injury.

                                 NINTH CAUSE OF ACTION
                                       ACCOUNTING
                          AGAINST ALL DEFENDANTS EXCEPT NEVINS

          103.      Plaintiffs repeat and incorporate by reference the allegations contained in the

above paragraphs as though fully set forth herein.

          104.      Plaintiffs have the right to access the books and records of the entities, including

all of the financial information set forth therein.

          105.      Defendants, as manager(s) or managing member(s) of the entities, have

maintained and continue to possess the books and records of the entities that Plaintiffs are

lawfully entitled to access.

          106.      To date, Defendants have failed to disclose and Plaintiffs have been deprived of

the knowledge of the financial status of the entities.

          107.      The information regarding the financial status of the entities has been deliberately

withheld from Plaintiff by Defendants.

          108.      Defendants, as Manager or Managing Member of the entities here at issue, owe a

fiduciary duty to Plaintiff.

          109.      Defendants have a duty to account, have failed and refused to do so, and have

never rendered an accounting of the financial status and operations of the entities.




{00209102.1 / 3051.005}                              20
                 Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 21 of 22



          110.      As a result of the foregoing, Plaintiffs have suffered and will continue to suffer

irreparable harm and injury.

          111.      Plaintiffs have no adequate remedy at law.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for judgment in their favor and against Defendants, each

          and every one of them, as follows:

                    A.     That Defendants, except Nevins, be adjudged to have willfully infringed

Plaintiffs’ valid, federally protected, copyrighted work in violation of 17 U.S.C. §§ 101 et seq.;

                    B.     That Defendants CBS, Showtime, and Nevins, be adjudged to have

contributorily and vicariously infringed Plaintiffs’ copyrighted work and/or induced

infringement of Plaintiffs’ copyrighted work;

                    C.     That Defendants, as well as all persons acting under Defendants’ direction,

control, permission, or authority, and all persons acting in concert therewith, be preliminarily and

permanently enjoined from infringing Plaintiffs’ copyrighted work, including producing,

reproducing, preparing, displaying, performing, distributing, and/or offering for sale derivative

or substantially similar works;

                    D.     That Defendants’ items and materials that infringe Plaintiffs’ copyright, as

well as other articles by which copies of the works embodied in Plaintiffs’ copyright may be

reproduced, be impounded pursuant to 17 U.S.C. § 503(a); that Defendants’ items and materials

that infringe Plaintiffs’ copyright, as well as all other articles by which copies of the works

embodied in Plaintiffs’ copyright may be reproduced, be destroyed pursuant to 17 U.S.C. §

503(b);




{00209102.1 / 3051.005}                              21
                Case 1:18-cv-12400 Document 1 Filed 12/31/18 Page 22 of 22



                    E.    That Defendants be required to account to Plaintiffs for all profits derived

from their use of Plaintiffs’ work and their production, reproduction, preparation, display,

performance, and distribution based on Plaintiffs’ work in all media, from all sources,

worldwide;

                    F.    Awarding to Plaintiffs all damages, including future damages, that they

have sustained or will sustain as a consequence of the acts complained of herein, and that

Plaintiffs be awarded any profits derived by Defendants as a result of said acts, or as determined

by said accounting;

                    G.    Awarding to Plaintiffs punitive damages;

                    H.    That Defendants be ordered to pay Plaintiffs the full costs of this action

including Plaintiffs’ reasonable attorneys’ fees and expenses;

                    I.    That Defendants be ordered to pay Plaintiffs pre-judgment and post-

judgment interest on all application damages; and

                    J.    That Plaintiffs be awarded such other and further relief as the Court deems

just and proper.

Dated: New York, New York
       December 31, 2018                                CKR LAW LLP

                                                        By: /s/ Rosanne E. Felicello________
                                                        Rosanne E. Felicello
                                                        Michael James Maloney
                                                        1330 Avenue of the Americas, 14th Floor
                                                        New York, New York 10019
                                                        Tel. (212) 259-7300
                                                        rfelicello@ckrlaw.com
                                                        mmaloney@ckrlaw.com

                                                        Attorneys for Plaintiffs Denise Shull and The
                                                        ReThink Group, LLC



{00209102.1 / 3051.005}                            22
